                           United States District Court
                                     for the
                           Southern District of Florida
 Valentina Oulia, Plaintiff,            )
                                        )
 v.                                     )
                                          Civil Action No. 18-25110-Civ-Scola
                                        )
 Florida Department of                  )
 Transportation, Defendant.             )
                   Order on Defendant’s Motion to Dismiss
       This matter is before the Court on Defendant’s motion to dismiss the
Plaintiff’s First Amended Complaint. (ECF No. 22.) The Plaintiff timely responded
(ECF No. 26) and the Defendant replied (ECF No. 28.) Upon review of the record,
the relevant caselaw, and the parties’ submissions, the Court grants in part and
denies in part the Defendant’s motion. (ECF No. 22.)
I.    Background
       Plaintiff Valentia Oulia filed a two-count complaint against the Defendant
for violation of the Equal Pay Act, 29 U.S.C. § 206(d), and for breach of contract.
(ECF No. 20.) Oulia alleges that that the Defendant hired her to work from 8:00
a.m. to 5:00 p.m. five days a week. (Id. at ¶ 11.) Because of a heavy workload,
she worked more than her required 40 hours per week. (Id. at ¶ 13.) The
Defendant knew that Oulia was working overtime but did not compensate her
for overtime. (Id. at ¶¶ 13-15.) Oulia alleges that a male coworker, Mr. Huang,
was being compensated for his overtime while performing the same or
substantially the same duties. (Id. at ¶ 15.)
       The Defendant moves to dismiss Count I of the complaint arguing that the
Equal Pay Act (“EPA”) does not create a cause of action for unpaid overtime
compensation. (ECF No. 22 at 4.) The Defendant also moves to dismiss Count II
arguing that the Plaintiff has not sufficiently alleged the existence of a written
contract between Oulia and the Defendant. (Id. at 6.) The Plaintiff, in response,
argues that the Court should not dismiss the complaint because the EPA creates
a cause of action for unpaid overtime compensation and she has sufficiently
alleged a written contract between the parties to sustain a breach of contract
claim. (ECF No. 26.)
II.   Legal Standard
      When considering a motion to dismiss under Federal Rule of Civil
Procedure 12(b)(6), the Court must accept all the complaint’s allegations as true,
construing them in the light most favorable to the plaintiff. Pielage v. McConnell,
516 F.3d 1282, 1284 (11th Cir. 2008). A pleading must only contain “a short and
plain statement of the claim showing that the pleader is entitled to relief.” Fed.
R. Civ. P. 8(a)(2). A motion to dismiss under Rule 12(b)(6) challenges the legal
sufficiency of a complaint. See Fed. R. Civ. P. 12(b)(6). In assessing the legal
sufficiency of a complaint’s allegations, the Court is bound to apply the pleading
standard articulated in Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007) and
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). That is, the complaint “must . . .
contain sufficient factual matter, accepted as true, to state a claim to relief that
is plausible on its face.” Am. Dental Ass’n v. Cigna Corp., 605 F.3d 1283, 1289
(11th Cir. 2010) (quoting Bell Atlantic Corp, 550 U.S. at 570). “Dismissal is
therefore permitted when on the basis of a dispositive issue of law, no
construction of the factual allegations will support the cause of action.” Glover
v. Liggett Grp., Inc., 459 F.3d 1304, 1308 (11th Cir. 2006) (internal quotations
omitted). “A claim has facial plausibility when the plaintiff pleads factual content
that allows the court to draw the reasonable inference that the defendant is liable
for the misconduct alleged.” Ashcroft, 556 U.S. at 678. “The plausibility standard
is not akin to a ‘probability requirement,’ but it asks for more than a sheer
possibility that a defendant has acted unlawfully.” Id.
III.   Analysis
       A. Count I – Equal Pay Act
       Count I of the Plaintiff’s complaint is for violation of the EPA. (ECF No. 20
at 5.) To state a claim under the EPA, the Plaintiff must show that the “employer
pays different wages to employees of opposite sexes for equal work on jobs the
performance of which requires equal skill, effort and responsibility, and which
are performed under similar working conditions.” Chancey v. Southwest Fla.
Water Mgmt. Dist., No. 95-2027-CIV-T-17C, 1997 WL 158312, at *8 (M.D. Fla.
March 17, 1997). The statute specifies that “[f]or purposes of administration and
enforcement, any amounts owing to any employee which have been withheld in
violation of this subsection shall be deemed to be unpaid minimum wages or
unpaid overtime compensation under this chapter.” 29 U.S.C. § 206(d)(3).
Furthermore, damages under the EPA include “unpaid minimum wages or [ ]
unpaid overtime compensation, as the case may be.” Id. at § 216(b).
       The Defendant does not address § 206(d)(3) and argues that § 216(b)
provides for damages under the EPA, not a cause of action for unpaid overtime
compensation. (ECF No. 28 at 5.) The Court disagrees. Under a plain reading of
these two sections, it appears that the statute contemplates an EPA complaint
premised on unpaid overtime compensation. See, e.g., Chancey, 1997 WL
158312 at *9. Reading it otherwise would render § 206(d)(3) meaningless. See
Bouchard Transp. Co. v. Updegraff, 147 F.3d 1344, 1351 (11th Cir. 1998) (“we
avoid statutory constructions that render provisions meaningless”).
       In Chancey v. Southwest Fla. Water Mgmt. Dist., the female plaintiffs
argued that their employer violated the EPA because they were excluded from
overtime assignments that remained available to the male employees. 1997 WL
158312 at *9. The Court rejected their claim because the employer’s overtime
policy required employees to apply for overtime and plaintiffs did not establish
that they applied for overtime pay and were denied. Id. at *9. “In other words,
Plaintiffs do not allege, as to overtime, [that] the male [employees] were doing
equal work for more pay than Plaintiffs. Therefore, any EPA claim as to overtime
must fail.” Id. See also Barvick v. Cisneros, 941 F. Supp. 1007, 1014 (D. Kan.
1996) (“the plaintiff has the burden to produce evidence indicating that . . .
female employees were paid overtime for work for which the plaintiff was denied
overtime compensation.”). Unlike the plaintiffs in Chancey, Oulia properly
alleged that she was not compensated for overtime work while her male
counterpart was. (ECF No. 20 at ¶ 15.) This is sufficient to state a claim under
the EPA. Accordingly, the Court denies the Defendant’s motion to dismiss as to
Count I.
       The Defendant also moves to strike portions of the Plaintiff’s request for
damages in Count I. (ECF No. 22 at 5.) Damages under the EPA include unpaid
minimum wages, unpaid overtime compensation, liquidated damages, and
reasonable attorney’s fees. 29 U.S.C. § 216(b). Plaintiff also seeks pre-judgment
interest, punitive damages, and compensatory damages. (ECF No. 20 at 5.) The
Defendant moves to strike these portions of the complaint as they are not
authorized under the statute. (ECF No. 22 at 6.)
       First, unpaid wages or overtime compensation are a measure of
compensatory damages. See Wallace v. Dunn Const. Co., Inc., 62 F.3d 374, 379
n.5 (11th Cir. 1995) (noting that § 216 provides for “liquidated and compensatory
damages for violation of the EPA”); see also Futran v. Ring Radio Co., 501 F. Supp.
734, 741 (D. Ga. 1980) (awarding liquidated damages in the amount equal to
compensatory damages under the EPA). However, the Plaintiff seeks
compensatory damages “including, but not limited to, damages for mental
anguish, loss of dignity, and any other intangible injuries.” (ECF No. 20 at 5.)
“The language of the statute, however, does not provide relief in the form of . . .
compensatory damages for pain and suffering or emotional distress.” Bolick v.
Brevard Cty. Sheriff’s Dept., 937 F. Supp. 1560, 1566 (M.D. Fla. 1996). Therefore,
the Court strikes the portion of the complaint seeking compensatory damages in
the form of pain and suffering.
       Second, prejudgment interest is not available when the court awards
liquidated damages. Hall v. Siemens VDO Automotive, No. 06-cv-1208-SLB, 2009
WL 10688740, at *14 (N.D. Ala. Sept. 29 2009). At this juncture, the Court does
not know whether it will award liquidated damages. Therefore, the Court will not
strike the request for pre-judgment interest in the complaint.
       Lastly, the EPA does not authorize punitive damages. Bolick, 937 F. Supp.
at 1566-67. Accordingly, the Court strikes the Plaintiff’s request for punitive
damages.
        B. Count II – Breach of Contract
        Count II of the Plaintiff’s complaint is for breach of her employment
contract. (ECF No. 20 at 5.) The Defendant’s motion to dismiss argues that the
Plaintiff’s claim for breach of contract must be dismissed because the Plaintiff
fails to allege that she has an express written contract with the Defendant. (ECF
No. 22 at ¶ 14.) The Plaintiff, in response, attaches a “Position Description”
document and a letter confirming her employment with the Florida Department
of Transportation as evidence of her contract with the Defendant. (ECF Nos. 26-
1, 26-2.) Upon review, the Court agrees with the Defendant.
        As an initial matter, the “Court’s analysis is generally limited to the four
corners of the plaintiff’s complaint and the attached exhibits.” Cocoon v. Philip
Stein Holding, Inc., No. 09-20893, 2009 WL 10668274, at *1 (S.D. Fla. Aug. 11,
2009) (O’Sullivan, Mag. J.). However, “where the plaintiff refers to certain
documents in the complaint and those documents are central to the plaintiff’s
claim, the Court may consider the documents as part of the pleadings for
purposes of Rule 12(b)(6) dismissal.” Id. at *4. Here, the only reference to the
Plaintiff’s “contract” with the Defendant is the following sentence: “Defendant
knowingly and willfully failed to pay Plaintiff for overtime work performed during
the course of employment under the contract terms.” (ECF No. 20 at ¶ 30.) The
Plaintiff barely references the contract and makes no mention of the employment
letter received from the Defendant or the Position Description. Therefore, the
Court will not consider these additional documents attached to the Plaintiff’s
Opposition. See Cocoon, 2009 WL 10668274 at *4.
        With regard to whether the complaint, with its passing reference to a
contract, sufficiently states a claim for breach of contract, the Court holds that
it does not. To state a claim for breach of contract against a state agency, the
Plaintiff must plead the existence of an “express, written contract. . . which the
state agency has the statutory authority to enter.” City of Fort Lauderdale v.
Israel, 178 So. 3d 444, 446 (Fla. 4th DCA 2015). The Plaintiff’s singular reference
to a “contract” fails to sufficiently allege that there was an express, written
employment agreement between herself and the Defendant and that the
Defendant breached the terms of that agreement. Accordingly, the Court
dismisses Count II of the complaint.
IV.   Conclusion
      Based on the foregoing, the Court grants in part and denies in part the
Defendant’s motion (ECF No. 22). The Court denies the Defendant’s motion as
to Count I and grants the Defendant’s motion as to Count II. Count II is
dismissed without prejudice.
      Done and ordered at Miami, Florida, on May 24, 2019.


                                         ________________________________
                                         Robert N. Scola, Jr.
                                         United States District Judge
